t c memo united_states tax_court o h tolley jr and betty tolley petitioners v commissioner of internal revenue respondent docket no filed date william h scheil jr for petitioners veena luthra for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in the amount of dollar_figure after a concession the issue for decision is whether petitioner betty tolley was an active_participant in a qualified_retirement_plan during thus precluding a deduction of dollar_figure for a contribution by o h tolley jr to an individual_retirement_account ira the facts have been fully stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in pamplin virginia at the time their petition was filed references to petitioner are to betty tolley petitioner was employed by s h heironimus co inc heironimus heironimus provided retirement benefits for its employees in the form of a profit-sharing and savings_plan the plan during petitioner made no contributions to the plan during that same year plan forfeitures in the amount of dollar_figure were allocated to petitioner's plan account on their federal_income_tax return filed for the tax_year petitioners claimed a contribution deduction in the amount of dollar_figure petitioners reported adjusted_gross_income before the ira contribution deduction in the amount of dollar_figure in the notice_of_deficiency respondent disallowed petitioners' ira contribution deduction because petitioner was covered by a retirement_plan at work therefore applying petitioners concede that they failed to report dollar_figure of taxable interest_income received in sec_219 petitioners' ira contribution deduction was limited to zero for petitioners contend that petitioner elected not to contribute to the plan and thus was not an active_participant petitioners also contend that respondent allowed ira deductions claimed by petitioners in taxable years and and argue that respondent is bound by tacit approval of petitioners' position respondent's determinations are presumed correct and petitioners have the burden of proving them erroneous rule a 290_us_111 deductions are a matter of legislative grace and petitioners bear the burden of proving their entitlement to any deduction claimed rule a 503_us_79 generally a taxpayer is allowed a deduction for qualified retirement contributions in an amount not in excess of the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income sec_219 and b sec_219 limits the allowable deduction where the individual or the individual's spouse is an active_participant an active_participant is defined to include inter alia an individual who is an active_participant in a qualified_employer provided profit- sharing plan sec_219 the application of sec_219 results in total disallowance of an ira deduction in the case of taxpayers filing a joint_return with adjusted_gross_income in excess of dollar_figure if one of the taxpayers is an active_participant for this purpose and as relevant here adjusted_gross_income is calculated without regard to the deduction for ira contributions sec_219 in general an individual is an active_participant in a profit-sharing_plan during a taxable_year if a forfeiture is allocated to such individual's plan account as of a date in such taxable_year sec_1_219-2 income_tax regs see also barret v commissioner tcmemo_1980_5 an individual is not an active_participant in a plan if such individual elects pursuant to the plan not to participate in the plan sec_1_219-2 income_tax regs petitioners' primary argument is that an election not to contribute to the plan is tantamount to an election not to participate however the only evidence in the record indicates that although petitioner did not contribute to the plan forfeitures were allocated to her account petitioners have failed to establish that participation in the plan was voluntary or in the alternative that petitioner properly elected not to participate petitioners have failed to establish that petitioner was not an active_participant in the plan petitioners also argue that respondent should be bound by prior allowance of ira deductions for tax years and under identical circumstances petitioners urge us to adopt a rule_of decisions applicable in cases that are eligible for small tax_procedure precluding the commissioner from challenging a taxpayer's treatment of an item if the commissioner acquiesced with respect to such treatment in prior years see sec_7463 respondent counters that the ira deduction issue presented in and was not litigated and that respondent's concessions if any concerning those years are not relevant here we agree with respondent and reject petitioners' arguments each tax_year is to be considered separately 394_us_678 it is well established that the commissioner is not bound to allow a deduction in a tax_year although a deduction was permitted in prior years 338_f2d_968 4th cir affg per curiam tcmemo_1964_58 55_tc_28 we reject petitioners’ argument that an exception to this rule applies to disputes involving dollar_figure or less to reflect the foregoing decision will be entered for respondent
